DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Behnia on February 25, 2022 via email. 
The application has been changed as follows:
Claim 1, line 11: “at” has been changed to -at a-.  
Claim 1, line 12: “said” has been changed to -said first-.  
Claim 1, line 19: “switch” has been changed to -switch of the first group-.  

Claim 2, the last line: “two” has been changed to -at least two-.  

Claim 4, line 1: “switch” has been changed to -switch of the first group or second group of electrical sensing switches-.  

Claim 11, line 14: “said” has been changed to -said first-.  
Claim 11, line 22: “meaning” has been changed to -measuring-.  
Claim 11, line 23: “switch” has been changed to -switch of the first group-.
Claim 11, the last line: “two” has been changed to -at least two-.  

Claim 14, line 1: “cell” has been changed to -cell of the plurality of the battery cells-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, an electrical battery monitoring device, comprising: an input unit connected to a first monitoring circuit at a first input point and to a second monitoring circuit at a second input point, said first input point adapted to provide an electrical input to the first monitoring circuit  and to the second monitoring circuit, wherein the first circuit comprises at least two measuring points connected to a monitoring unit, said at least two measuring points being located downstream and separated from the first input point by at least one sensing switch of the first group, wherein the monitoring unit is configured to receive at least two electrical outputs from the at least two measuring points of the first monitoring circuit, and, wherein the two measuring points are separated by at least one sensing switch, as recited in Claim 1. 
Claim 11 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those discussed above. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833